DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the amendment.  Accordingly, the drawing objections have been withdrawn. 
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Accordingly, the rejection under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, filed with respect to the claim rejection under 35 U.S.C. 112(d) have been fully considered and are persuasive in view of the amendment.  Accordingly, the previously set forth claim rejection under 35. U.S.C. 112(d) has been withdrawn. 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant argues that Ge fails to teach or suggest only the first nozzle assembly is provided between the tube bundle and the inlet/first inlet.  Applicant further argues that Ge explicity requires “an adiabatic humidification assembly 6…. arranged between the first spray pipe assembly 701 and the first air inlet 501”, and goes on to conclude that the adiabatic humidification assembly 6 is material to the invention of Ge.  
Examiner agrees that Ge no longer anticipates the claims as required for rejection under 35 U.S.C. 102, but does not agree with Applicant’s assessment of Ge for the purposes of obviousness.  Examiner agrees that Ge requires the adiabatic humidification assembly 6 for the disclosed adiabatic cooling mode, but notes that Ge also discusses a plurality of modes that do not employ the adiabatic humidification assembly 6 (see translation latter half of page 8 through page 9).  Accordingly, since the function of the adiabatic humidification assembly is not required by Applicant’s claims, and since Ge also discusses a plurality of modes not requiring the function of the adiabatic humidification assembly, the adiabatic humidification assembly 6 cannot be seen to be material to the cooler of Ge as a whole.  Thus, Applicant’s amended claims can be seen to be obvious over Ge.  Please see rejections below, modified as necessitated by Amendment.  To further alleviate Applicant’s concerns regarding the added limitation “only the first nozzle assembly is provided between the tube bundle and the inlet/first inlet”, Examiner has also cited (but not relied upon) Genge et al. US 5,449,036, which illustrates (see at least Figure 4) another wet surface air cooler having only a first nozzle assembly provided between a tube bundle and a first inlet.  
If Applicant believes further discussion with the Examiner would aid in incorporating features into the claims from Applicant’s disclosure that would overcome the Ge reference, Applicant is encouraged to contact the Examiner using the contact information below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 108036657: cited by Applicant; English translation provided by Examiner).
Regarding claim 1, Ge et al. discloses a wet surface air cooler (WSAC) (see at least Figure 1), comprising: 
a tube bundle configured to have a process medium flowing therethrough (see at least metal heat exchanger #2); 
a first inlet disposed on a first top surface of the WSAC for introducing air through the tube bundle (see at least Figure 1, first inlet #501; airflow path indicated by right hand arrow); 
a first nozzle assembly positioned adjacent to the first inlet, the first nozzle assembly being configured to spray water over the tube bundle to cool the process medium (see at least Figure 1, first spraying pipe module #701 to spray water over heat exchanger #2); 
an outlet disposed on a second top surface of the WSAC spaced from the first top surface of the WSAC in a horizontal direction (see at least Figure 1, outlet above fan #1); 
a fill section spaced from the tube bundle in the horizontal direction and positioned below the outlet (see at least Figure 1, PVC Filler #3); 
a second inlet provided in an outer wall of the WSAC and positioned below the fill section, the second inlet being configured to provide air from outside the WSAC to the fill section (see at least Figure 1, third air inlet #503 beneath PVC filler #3 and configured to provide air to the PVC filler #3 as indicated by the left hand arrow); and 
a fan assembly (see at least Figure 1, fan #1) configured to: 
cause air to flow through the first inlet, then through tube bundle (see at least Figure 1, airflow indicated by right hand arrow induced by fan #1), and 
cause air to flow through the second inlet, to be mixed with the air passing through the tube bundle, into the fill section and out of the outlet to increase the cooling capacity of air flowing through the fill section (see at least Figure 1, airflow indicated by left hand arrow induced by fan #1; Examiner notes that the on the left side of the cooler, the left and right airflows are mixed and both pass through the PVC filler #3 and out the outlet above fan #1).
Ge et al. does not disclose wherein only the first nozzle assembly is provided between the tube bundle and the first inlet.  
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooler of Ge et al. with wherein only the first nozzle assembly is provided between the tube bundle and the first inlet, since it has been held that “omission of an element and its function is obvious if the function of the element is not desired” (see Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).): In the instant case, the cooler of Ge et al. would not operate differently in the composite cooling mode and spray cooling mode and would merely lose the adiabatic cooling mode (see translation pages 8-9) if provided with only the first nozzle assembly is provided between the tube bundle and the first inlet.  Further, Applicant’s disclosure places no criticality on only the first nozzle assembly is provided between the tube bundle and the first inlet.

Regarding claim 2, Ge et al. further discloses wherein the second top surface of the WSAC is positioned above the first top surface of the WSAC (see at least Figure 1, surface with the outlet above fan #1 is positioned higher than the surface with inlet #501).  
Regarding claim 3, Ge et al. further discloses wherein a bottom surface of the tube bundle is positioned below the fill section (see at least Figure 1, the bottom of heat exchanger #2 is lower than the PVC filler #3).
Regarding claim 4, Ge et al. further discloses further comprising: a basin configured to receive water sprayed from the first nozzle assembly (see at least Figure 1, water tray #9 beneath first spraying pipe module #701); and a drift eliminator positioned above the fill section and below the fan assembly, wherein the drift eliminator is configured to capture water droplets to allow the water droplets to fall down to the basin (see at least Figure 1, high-efficiency water collector #4 positioned above PVC filler #3 and below fan #1 configured to collect water).
Regarding claim 5, Ge et al. further discloses further comprising: a basin configured to receive water sprayed from the first nozzle assembly (see at least Figure 1, water tray #9 beneath first spraying pipe module #701); and a second nozzle assembly positioned below the fan assembly and above the fill section, wherein the second nozzle assembly is configured to spray water over the fill section (see at least Figure 1, second spraying pipe module #702 to spray water over the PVC filler #3), and wherein the fill section is configured to cool water sprayed from the second nozzle assembly (see at least translation page 3, line beginning “concurrent and cross-flow closed cooling tower […]”; translation page 1, Abstract).
Regarding claim 6, Ge et al. further discloses wherein the basin is further configured to receive water from the second nozzle assembly (see at least Figure 1, water tray #9 is also beneath second spraying pipe module #702), and wherein the second nozzle assembly extends an entire width of the fill section (see at least Figure 1, second spraying pipe module #702 extends across the width of PVC filler #3).
Regarding claim 10, Ge et al. further discloses further comprising at least one plate for adjusting the flow of air through the second inlet (see at least Figures 1 and 2, perforated plate at third air inlet #503: Examiner notes that the presence of the plate and its perforations will adjust the airflow).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. as applied to claim 1 or 5 above, and further in view of Eisenhuth (US 2,625,111: previously cited).
Regarding claim 7, Ge et al. further discloses further comprising a pump (see at least Figure 1, pump #8), wherein the pump is fluidly connected to the first nozzle assembly and is fluidly connected to the second nozzle assembly (see at least Figure 1, pump #8 is connected to both first and second spraying pipe modules #701/#702), and 21Attorney Docket No.: 6515-021OPUS1 wherein the pump is configured to pump water from the basin to the first nozzle assembly and to the second nozzle assembly (see at least Figure 1, pump #8 is connected to both first and second spraying pipe modules #701/#702 for the purposes of supplying water to the first and second spraying pipe modules).  
Ge et al. does not disclose that the pump is provided in the basin. 
However, it was old and well-known in the art to provide an evaporative cooler with the pump provided in the basin, as evidenced by Eisenhuth (see Figure 12, pump #9 in water reservoir #7).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the pump of Ge et al. in the basin, since, as evidenced by Eisenhuth, such provision was old and well-known in the art and would provide the predictable benefits of saving space and providing cooling for the pump.  

Regarding claim 9, Gu et al. further discloses further comprising a basin configured to receive water sprayed from the first nozzle assembly (see at least Figure 1, water tray #9); and a pump (see at least Figure 1, pump #8), wherein the pump is fluidly connected to the first nozzle assembly and is configured to pump water from the basin to the first nozzle assembly (see at least Figure 1, pump #8 is connected to the first water spraying pipe module #701 to supply it with water).
Ge et al. does not disclose that the pump is provided in the basin. 
However, it was old and well-known in the art to provide an evaporative cooler with the pump provided in the basin, as evidenced by Eisenhuth (see Figure 12, pump #9 in water reservoir #7).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the pump of Ge et al. in the basin, since, as evidenced by Eisenhuth, such provision was old and well-known in the art and would provide the predictable benefits of saving space and providing cooling for the pump.  

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. as applied to claim 1 or 10 above, and further in view of Bakken et al. (US 5,427,146: cited by Applicant).
Regarding claim 8, Ge et al. further discloses wherein the second inlet comprises:
a first plate (see at least Figures 1 and 2, perforated plate at third air inlet #503).
Ge et al. does not disclose a second plate, and wherein the WSAC further comprises an actuator mechanically attached to the second plate and configured to move the second plate to overlap the first plate to adjust the flow of air through the second inlet.  
Bakken et al. teaches an airflow plate assembly comprising: a first and second plate (see at least Abstract; Figures 2 and 3, plates #10/#20), and further comprising an actuator mechanically attached to the second plate and configured to move the second plate to overlap the first plate to adjust the flow of air through the second inlet (see at least column 7, lines 17-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooler of Ge et al. with a second plate, and wherein the WSAC further comprises an actuator mechanically attached to the second plate and configured to move the second plate to overlap the first plate to adjust the flow of air through the second inlet, as taught by Bakken et al., to improve the cooler of Ge et al. by allowing for adjustment of the airflow from zero to maximum according to desired results (see at least Bakken et al. Abstract
Regarding claim 11, Ge et al. does not disclose wherein the at least one plate includes two plates.
Bakken et al. teaches an airflow plate assembly wherein at least one plate includes two plates (see at least Bakken et al. Abstract; Figures 2 and 3, plates #10/#20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the at least one plate of Ge et al. with wherein at least one plate includes two plates, as taught by Bakken et al., to improve the at least one plate of Ge et al. by allowing for adjustment of the airflow from zero to maximum according to desired results (see at least Bakken et al. Abstract).  
Ge et al. as modified by Bakken et al. to include two plates further discloses and wherein at least one aperture is formed in at least one of the two plates for adjusting the flow of air through the second inlet (see at least Figures 1 and 2, perforated plate at third air inlet #503: Examiner notes that the presence of the plate and its perforations will adjust the airflow; Bakken et al. Abstract; Figures 2 and 3, plates #10/#20).

Claim(s) 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 108036657: cited by Applicant; English translation provided by Examiner).
Regarding claim 13, Ge et al. discloses a wet surface air cooler (WSAC) (see at least Figure 1), comprising: 
a tube bundle configured to have a process medium flowing therethrough (see at least metal heat exchanger #2); 
an inlet disposed on a first top surface of the WSAC for introducing air through the tube bundle (see at least Figure 1, first inlet #501; airflow path indicated by right hand arrow); 
an outlet disposed on a second top surface of the WSAC spaced from the first top surface of the WSAC in a horizontal direction (see at least Figure 1, outlet above fan #1); 
a fill section positioned below the outlet (see at least Figure 1, PVC Filler #3); 
a first nozzle assembly positioned adjacent to the inlet, the first nozzle assembly being configured to spray water over the tube bundle to cool the process medium (see at least Figure 1, first spraying pipe module #701 to spray water over heat exchanger #2); 
a second nozzle assembly positioned below the fan assembly and above the fill section, wherein the second nozzle assembly is configured to spray water over the fill section (see at least Figure 1, second spraying pipe module #702 to spray water over the PVC filler #3);
a perforated plate or a series of perforated plates provided in an outer wall of the WSAC and positioned below the fill section (see at least Figures 1 and 2, perforated plate at third air inlet #503); 
a fan assembly (see at least Figure 1, fan #1) configured to cause air to flow through the inlet (see at least Figure 1, airflow indicated by right hand arrow induced by fan #1) and air to flow through the perforated plate or the series of perforated plates to be mixed together and to flow through the fill section (see at least Figure 1, airflow indicated by left hand arrow induced by fan #1; Examiner notes that the on the left side of the cooler, the left and right airflows are mixed and both pass through the PVC filler #3 and out the outlet above fan #1); and
a basin configured to receive water sprayed from the first nozzle assembly and the second nozzle assembly (see at least Figure 1, water tray #9 beneath first spraying pipe module #701 and second spraying pipe module #702). 
Ge et al. does not disclose wherein only the first nozzle assembly is provided between the tube bundle and the inlet.  
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooler of Ge et al. with wherein only the first nozzle assembly is provided between the tube bundle and the inlet, since it has been held that “omission of an element and its function is obvious if the function of the element is not desired” (see Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).): In the instant case, the cooler of Ge et al. would not operate differently in the composite cooling mode and spray cooling mode and would merely lose the adiabatic cooling mode (see translation pages 8-9) if provided with only the first nozzle assembly is provided between the tube bundle and the inlet.  Further, Applicant’s disclosure places no criticality on only the first nozzle assembly is provided between the tube bundle and the inlet.

Regarding claim 14, Ge et al. further discloses wherein the second top surface of the WSAC is positioned above the first top surface of the WSAC (see at least Figure 1, surface with the outlet above fan #1 is positioned higher than the surface with inlet #501).  
Regarding claim 15, Ge et al. further discloses wherein a bottom surface of the tube bundle is positioned below the fill section (see at least Figure 1, the bottom of heat exchanger #2 is lower than the PVC filler #3).
Regarding claim 16, Ge et al. further discloses wherein the fill section extends an entire width of the fan assembly (see at least Figure 1, the PVC filler #3 is at least as wide as the section about fan #1), and wherein a bottom surface of the tube bundle is positioned below the fill section (see at least Figure 1, the bottom of heat exchanger #2 is lower than the PVC filler #3).
Regarding claim 17, Ge et al. further discloses further comprising a drift eliminator positioned above the fill section and below the fan assembly, wherein the drift eliminator is configured to capture water droplets to allow the water droplets to fall down to the basin (see at least Figure 1, high-efficiency water collector #4 positioned above PVC filler #3 and below fan #1 configured to collect water).
Regarding claim 19, Ge et al. further discloses wherein the perforated plate or the series of perforated plates comprises a predetermined number of perforations (see at least Figures 1 and 2, perforated plate at third air inlet #503: predetermined number of perforations is inherent to the plate #503) to optimize the blending of the air to improve thermal efficiency of the WSAC (Examiner notes that “to optimize […]” is an intended use recitation: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. as applied to claim 13 above, and further in view of Eisenhuth (US 2,625,111: previously cited).
Regarding claim 18, Ge et al. further discloses further comprising a pump (see at least Figure 1, pump #8), wherein the pump is fluidly connected to the first nozzle assembly and is fluidly connected to the second nozzle assembly (see at least Figure 1, pump #8 is connected to both first and second spraying pipe modules #701/#702), and wherein the pump is configured to pump water from the basin to the first nozzle assembly and to the second nozzle assembly (see at least Figure 1, pump #8 is connected to both first and second spraying pipe modules #701/#702 for the purposes of supplying water to the first and second spraying pipe modules).
Ge et al. does not disclose that the pump is provided in the basin. 
However, it was old and well-known in the art to provide an evaporative cooler with the pump provided in the basin, as evidenced by Eisenhuth (see Figure 12, pump #9 in water reservoir #7).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the pump of Ge et al. in the basin, since, as evidenced by Eisenhuth, such provision was old and well-known in the art and would provide the predictable benefit of saving space and providing cooling for the pump.

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 108036657: cited by Applicant; English translation provided by Examiner).
Regarding claim 20, Ge et al. discloses a method of operating a wet surface air cooler (WSAC) (see at least Figure 1; translation page 1, Abstract), the WSAC including: 
a tube bundle (see at least metal heat exchanger #2); 
a first inlet disposed on a first top surface of the WSAC (see at least Figure 1, first inlet #501); 
an outlet disposed on a second top surface of the WSAC spaced from the first top surface of the WSAC in a horizontal direction (see at least Figure 1, outlet above fan #1); 
a fill section positioned below the outlet (see at least Figure 1, PVC Filler #3); 
a first nozzle assembly positioned adjacent to the first inlet (see at least Figure 1, first spraying pipe module #701); 
a second nozzle assembly positioned below the outlet (see at least Figure 1, second spraying pipe module #702); 
a second inlet provided in an outer wall of the WSAC and positioned below the fill section (see at least Figure 1, third air inlet #503); and 
a fan assembly (see at least Figure 1, fan #1), 
the method comprising: flowing process medium through the tube bundle (see at least metal heat exchanger #2: flowing process medium through tube bundles is inherent to heat exchanger #2); 
controlling the first nozzle assembly to spray water over the tube bundle to cool the process medium (see at least Figure 1, first spraying pipe module #701 to spray water over heat exchanger #2; translation: spraying or not spraying of the first spraying pipe module is controlled); 
controlling the second nozzle assembly to spray water over the fill section (see at least Figure 1, second spraying pipe module #702 to spray water over PVC filler #3; translation: spraying or not spraying of the second spraying pipe module is controlled); and 
operating the fan assembly to cause air to flow through the first inlet and air to flow through the second inlet to be mixed together and to flow through the fill section (see at least Figure 1, airflow indicated by left and right hand arrows induced by fan #1; Examiner notes that the on the left side of the cooler, the left and right airflows are mixed and both pass through the PVC filler #3 and out the outlet above fan #1; see also translation: the fan is controlled to operate or not operate to control air flow through the cooler).
Ge et al. does not disclose wherein only the first nozzle assembly is provided between the tube bundle and the first inlet.  
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooler/method of Ge et al. with wherein only the first nozzle assembly is provided between the tube bundle and the first inlet, since it has been held that “omission of an element and its function is obvious if the function of the element is not desired” (see Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).): In the instant case, the cooler of Ge et al. would not operate differently in the composite cooling mode and spray cooling mode and would merely lose the adiabatic cooling mode (see translation pages 8-9) if provided with only the first nozzle assembly is provided between the tube bundle and the first inlet.  Further, Applicant’s disclosure places no criticality on only the first nozzle assembly is provided between the tube bundle and the first inlet.

Regarding claim 22, Ge et al. discloses further comprising: adjusting the speed of the fan assembly to alter the air flow through the WSAC (see at least translation page 6, paragraph starting with “5) the control system […]”: starting the fan adjusts the speed of the fan to alter the air flow through the WSAC).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. as applied to claim 20 above, and further in view of Bakken et al. (US 5,427,146: cited by Applicant).
Regarding claim 21, Ge et al. further discloses wherein the second inlet comprises a first perforated plate (see at least Figures 1 and 2, perforated plate at third air inlet #503).
Ge et al. does not disclose wherein the method further comprises replacing the first perforated plate with a second perforated plate, the second perforated plate having different air flow characteristics from the first perforated plate.  
Bakken et al. teaches an airflow plate assembly usable in a plurality of applications (see at least column 2, lines 21-33), the second perforated plate having different air flow characteristics from the first perforated plate (see at least column 2, lines 21-33).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooler of Ge et al. with wherein the method further comprises replacing the first perforated plate with a second perforated plate, the second perforated plate having different air flow characteristics from the first perforated plate, as suggested by Bakken et al., to improve the cooler of Ge et al. by allowing for adjustment of the airflow from zero to maximum according to desired results (see at least Bakken et al. Abstract).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763